Citation Nr: 1310166	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (other than sinusitis), claimed as allergic rhinitis.  

2.  Entitlement to service connection for a respiratory disorder (other than sinusitis and allergic rhinitis), claimed as bronchospasm and asthma.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service with the United States Air Force from August 1973 to August 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for allergic rhinitis and sinusitis as well as granted service connection for GERD with a noncompensable (zero percent) evaluation, effective September 1, 2003 (the day following separation from service).  

In a January 2006 rating decision, the RO essentially reopened a service connection claim for allergic rhinitis, claimed as bronchospasm and asthma, and confirmed and continued the previous denial (it is noteworthy that an appeal had already been perfected for the claim of service connection for allergic rhinitis).  Thus, it appears the RO had consolidated the claims; therefore, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board expands the claim of entitlement to service connection for allergic rhinitis by re-characterizing it as entitlement to service connection for a respiratory disorder (other than sinusitis), claimed as allergic rhinitis, including bronchospasms and asthma.  As will be further discussed below, because the service connection claim for allergic rhinitis is based on aggravation of a disorder that pre-existed service, and the service connection claims for bronchospasms and asthma will be considered on a direct service connection basis, the Board has no choice but to bifurcate the issues, as stated on the first page.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions). 

An interim October 2006 rating decision increased the rating for GERD to 10 percent, also effective September 1, 2003.  The Veteran has expressed his desire to continue the appeal with regard to this issue.  Consequently, the issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Evidence of record indicates that in October 2006 the Veteran had a personal hearing at the RO before a hearing officer.  A copy of the transcript of that hearing was not associated with the claims file and could not be located after multiple attempts.  The Veteran subsequently requested, and was scheduled for, a Board hearing at the RO.  In September 2008, he withdrew that request and asked that adjudication proceed on his appeal.  In addition, he was scheduled for another personal hearing at the RO before a hearing officer in September 2009.  Evidence of record indicated that the Veteran failed to report to his scheduled hearing.  He has provided no explanation for his failure to report or since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2012).

An interim May 2011 rating decision granted service connection for sinusitis with a 10 percent disability rating effective September 1, 2003.  As that was a full grant of the benefit sought on appeal, the claim for service connection for sinusitis is no longer before the Board for appellate consideration.

The issues of entitlement to service connection for a respiratory disorder (other than sinusitis and allergic rhinitis), claimed as bronchospasm and asthma, and an initial evaluation in excess of 10 percent for service-connected GERD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's preexisting allergic rhinitis increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.


CONCLUSION OF LAW

The Veteran has pre-existing allergic rhinitis that was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, as this decision grants the Veteran's service connection claim for a respiratory disorder (other than sinusitis), claimed as allergic rhinitis, there is no reason to belabor the impact of the VCAA on such matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(b) (2012). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2012). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

Diseases of allergic etiology, including skin allergies and allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service treatment records reflect that the Veteran was treated for allergic rhinitis during active service.  In the July 1973 Report of Medical History associated with the Veteran's service entrance examination, the Veteran indicated that he had nose trouble as well as hay fever.  The examiner noted a finding of allergic rhinitis NCD [not considered disabling].  In an October 2000 Asthma/Hay Fever Questionnaire, the Veteran reported that he had suffered from nasal symptoms since age 8 and chest symptoms since age 43.  He was treated on multiple occasions for allergic rhinitis from 2000 to 2002. 

Several VA and VA fee-based examinations have been provided in this case.  In a May 2003 VA fee basis examination report, the Veteran complained of chronic rhinitis and sinusitis.  The examiner diagnosed recurrent allergic sinusitis, currently asymptomatic.  A November 2004 VA examination report reflect complaints of rhinitis.  The Veteran indicated that he had hay fever as a child.  It was further noted that there was a seasonal nature of the rhinitis, which was most severe in the spring.  The examiner, in pertinent part, rendered an assessment of allergic rhinitis.  In a February 2006 VA fee basis examination report, the Veteran reported using daily antihistamines and steroid nasal inhalers for treatment of his seasonal allergic rhinitis since 2001.  The diagnosis was allergic seasonal rhinitis.  

On October 2009 VA respiratory examination, it was noted that service treatment records clearly document allergic and seasonal rhinitis with intermittent flare-ups of bronchospasm and questionable asthma, but the main problem was in the upper respiratory tract.  The Veteran gave a clear and reliable history of the onset of grass and pollen allergies when he was 10 or 12 years old, and the flare-ups were usually late spring to early fall.  He stated that his symptoms flared-up more intensely when he joined the service, suffering from various seasonal allergies depending on the environments which he was in.  He stated that he experiences a runny nose and snoring 3 or 4 days per week.  He wears breathing strips on his nose to help airflow.  His allergies were noted to flare-up from the spring through the fall.  He stated that prior to service he was only reacting when he cut grass and now he reacts to an assortment of pollens and animal dander.  The assessment was allergic rhinitis.  The examiner opined that it is at least as likely as not that the Veteran's allergic rhinitis was aggravated by his active duty service.  The symptoms progressed from seasonal and infrequent to more frequent, often flaring up in damp winter climates.  The main aggravation is more frequent flare-ups of his rhinitis.  Further, he opined that the preexisting disability of allergic rhinitis, which will improve with temporary removal of environmental allergens, definitely was aggravated during military service and that disability is primarily, but not exclusively due to the progression of the natural disease; 80 percent of the aggravation is due to the natural course of the disease, (common in people with celiac irritable bowel, and GERD) and 20 percent probability of it being aggravated solely by service because it has been found in many patients that multiple immunizations can flare-up the immune reactions related to allergic rhinitis.  

The Board finds the October 2009 VA medical opinion highly probative of the matter being decided.  It is predicated on an accurate factual history given by the Veteran and examination of the Veteran.  The examiner reviewed the claims file and provided a sufficiently clear and well-reasoned rationale based in objective supporting clinical data. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

This evidence reveals a chronic disorder, and not one that was transient or episodic.  VA examiner noted the Veteran had documented allergic and seasonal rhinitis with intermittent flare-ups of bronchospasm and questionable asthma with the main problem being in his upper respiratory tract, and that his symptoms had progressed from seasonal and infrequent to more frequent and often flaring in damp winter climates.  Symptoms that reflect only temporary flare-ups do not in themselves constitute sufficient evidence of an increased disability for purposes of an aggravation analysis.  See, e.g., Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In the Veteran's case, as noted, the disorder of allergic rhinitis was more than just a flare-up; the examiner noted that the main aggravation is more frequent flare-ups of rhinitis.  

Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his allergic rhinitis was aggravated by his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a noted condition of allergic rhinitis that was not considered disabling.  In a relatively short period (soon after) after entering military service his symptoms change to become more frequent.  The Veteran's lay statements are in accord, as he has explained that he had flare-up in late spring from grass and pollen allergies when he was 10 or 12 years old, but presently (and during service), his symptoms flare-up more intensely, as he suffers from various seasonal allergies.  He has had temporary wheezing for which he takes medication.  Consequently, it is at least as likely as not that the Veteran's allergic rhinitis worsened during service, and the presumption of aggravation attaches for this claim.

Once a preexisting condition is considered to have been aggravated during service, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this case, the only countervailing evidence is VA examiner's opinion that aggravation of the Veteran's preexisting disability of allergic rhinitis is primarily due to the natural progression of the disease.  However, the examiner has not opined that aggravation of the Veteran's preexisting disability of allergic rhinitis is exclusively due to the natural progression of the disease, but has in fact concluded that the Veteran's allergic rhinitis was aggravated by his active duty service.  His lack of assigning a greater percentage for aggravation of the disorder is not enough to rebut the presumption of aggravation during service.  A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service; the amount of the increase in disability is not specified in a determination of whether service connection is warranted.

As detailed above, the clear weight of the evidence shows that the Veteran currently has the disorder of allergic rhinitis; and as the probative medical and lay evidence establishes that he had aggravation of his preexisting allergic rhinitis during service and continues to suffer from the consequences of that disability, service connection for a respiratory disorder, claimed as allergic rhinitis as a preexisting disability aggravated by service, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as allergic rhinitis as a preexisting disability aggravated by service, is granted.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds it must remand the claims for entitlement to service connection for a respiratory disorder (other than sinusitis and allergic rhinitis), claimed as bronchospasm and asthma, and entitlement to an initial evaluation in excess of 10 percent for service-connected GERD for additional development.

As noted above, the Board has bifurcated the issues of service connection for a respiratory disorder (other than sinusitis), claimed as allergic rhinitis and for a respiratory disorder, (other than sinusitis and allergic rhinitis) claimed as bronchospasms and asthma, because the service connection claim for allergic rhinitis (granted by the decision herein) was based on aggravation of a pre-existing disability, and the service connection claims for bronchospasms and asthma will be considered on a direct service connection basis.  See Roebuck, Vet. App. at 315.  Furthermore the nexus opinion secured with respected to the claim for allergic rhinitis did not address the issues of service connection for bronchospasms and asthma.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran is in receipt of a 10 percent disability rating for his service-connected GERD.  The Veteran's representative, in his October 2011 Appellant's Post-Remand Brief, noted "The veteran contends that his GERD has increased in severity and frequency."  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of the service-connected GERD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Furthermore, the Veteran's last VA examination for his service-connected GERD was in January 2008, over 5 years ago.  See Caffrey v. Brown. 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed respiratory disorders and service-connected GERD.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  The RO should schedule the Veteran for a VA medical examination and opinion as to the nature and etiology of his claimed respiratory disorder (claimed as bronchospasms and asthma).  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The relevant documents in the claims file should be reviewed in conjunction with the above evaluation, and the examination report should indicate that such review was performed.  

The examiner should provide the following opinions, consistent with sound medical principles: (a) whether any diagnosed respiratory disorder (other than sinusitis and allergic rhinitis) clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression).

If the examiner determines that the claimed respiratory disorder (other than sinusitis and allergic rhinitis) did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is as least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory disorder (other than sinusitis and allergic rhinitis) onset in service or are otherwise causally related to the Veteran's service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should schedule the Veteran for a VA medical examination to determine the severity of his service-connected GERD.  The claims file should be made available to and reviewed by the examiner.  A notation to the effect that the record review took place should be included in the report.  All indicated studies deemed necessary shall be performed, and all findings should be reported in detail.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completion of the above the RO should readjudicate the issues of entitlement to service connection for respiratory disorders (other than sinusitis and allergic rhinitis), claimed as bronchospasms and asthma, as well as entitlement to an initial rating in excess of 10 percent for GERD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


